Citation Nr: 0919220	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-13 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection to peripheral neuropathy, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971, to include service in Vietnam.  The Veteran also served 
on active duty for training from June 11, 1977 to June 24, 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

In May 2008, a hearing before the undersigned Acting Veterans 
Law Judge was held in Washington, D.C.  A transcript of the 
hearing is of record.

In October 2008, the Board remanded the claim for further 
development, to include affording the Veteran a new VA 
examination.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998); April 2009 Informal Hearing Presentation.  The claim 
is again before the Board on appeal.


FINDING OF FACT

The Veteran is not currently diagnosed with a neurological 
disability, to include peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see   38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim in a January 2006 letter.  VA failed to fully comply 
with the provisions of 38 U.S.C.A. § 5103 prior to the rating 
decision in question for the claims on appeal.  Specifically, 
VA did not inform the Veteran of how disability evaluations 
and effective dates are assigned until correspondence in 
November 2008, in response to directives set forth in the 
Remand.  The claim was readjudicated in a March 2009 
supplemental statement of the case.  Where there is a timing 
defect in a case, to include where the appealed rating action 
precedes any VCAA notice, VA may cure the timing defect 
through compliance with proper remedial measures, such as the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1317, 1333-34 (Fed. Cir. 2006).  The readjudication may 
come in the form of the issuance of a statement of the case 
following the issuance of the VCAA notice.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).  As the 
claim was readjudicated after proper notice was provided to 
the Veteran, the timing defect has been cured.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  The information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  The claim is therefore ready for adjudication.


Analysis

The Veteran seeks service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.  
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and VA 
medical records.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate his claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

The Veteran contends that he has peripheral neuropathy, and 
asserts that his disability resulted from exposure to Agent 
Orange, during his service in Vietnam.

Veterans who served on active duty on the land mass of the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Service records show that the Veteran 
served in Vietnam from September 1968 to August 1969.  Thus, 
the Veteran is presumed to have been exposed to an herbicide 
agent during service.

Under certain circumstances, service connection for specific 
diseases, to include acute and subacute peripheral 
neuropathy, may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Note 2 
states, however, that "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e), Note 2.  

The Veteran states that he has experienced numbness and 
tingling in his hands and feet since serving in Vietnam, and 
he argues that his disability and symptoms are caused by his 
exposure to Agent Orange.  Alternatively, the Veteran argues 
that his symptoms are caused by his service-connected back 
disability.  The Board disagrees.

The Veteran service treatment records are silent for any 
diagnosis of or treatment for any neurological disability, to 
include peripheral neuropathy.  The Veteran's separation 
examination in March 1971 showed the clinical evaluation of 
the neurologic system to be within normal limits.  Post-
service medical records are also silent as to any diagnosis 
of a neurological disability, to include peripheral 
neuropathy.  In February 2006, the Veteran was afforded a VA 
examination for a separate claim.  During this examination, 
he complained of numbness in his toes and fingers.

In January 2009, the Veteran was afforded a VA examination 
for his claim of entitlement to service connection to 
peripheral neuropathy.  He stated that his symptoms involve 
all his fingers and toes but are worse in the fingers.  No 
atrophy of the hand muscles was found.  A sensory examination 
showed light touch and position sense to be normal.  Pin 
prick and vibratory senses were abnormal.  Vibratory senses 
were diminished at the toes and ankles.  Reflexes were normal 
in the upper extremities, with brisk reflexes found at the 
knees bilaterally.  Ankle jerks were absent.  Electromyograph 
and nerve conduction studies were performed.  The right sural 
and superficial radial sensory nerve condition studies had 
normal amplitudes but low conduction velocities.  The 
physician attributed this to a low limb temperature (at 31 
degrees centigrade) and the Veteran's height.  The right 
median sensory nerve conduction study was normal.  The right 
peroneal motor nerve conduction study had normal conduction 
velocity but borderline amplitude.  The right medial motor 
nerve conduction study and F-wave studies were also normal.  
No temporal dispersion or conduction block was seen.  Needle 
examination of the muscles was normal.  The physician 
concluded that the study was normal with no 
electromyographical evidence of generalized peripheral 
neuropathy.

Testing found that the Veteran had a vitamin B12 deficiency.  
The examiner noted that the most common symptom of a vitamin 
B12 deficiency is numbness and tingling of the hands and 
feet.  She opined that from a neurologic standpoint, the 
numbness and tingling experienced by the Veteran was not 
related to his military service.

As the Veteran has not been diagnosed with peripheral 
neuropathy, the presumption does not apply in this case.  38 
C.F.R. § 3.307(e).

Without considering a presumption, the Board notes that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Where competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that the 
requirement for service connection that a current disability 
be present is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
Board notes that the 2009 examination, which is supported by 
definitive diagnostic testing, is consistent with the 
remainder of the claims folder in that it shows no peripheral 
neuropathy present during the pendency of this claim.

The Board acknowledges that in his personal hearing, the 
Veteran's representative noted that his symptoms could be 
indicative of another neurological problem, to include 
peripheral neuropathy, and it requested that VA explore all 
possible etiology.  The Veteran's sensory examination 
revealed normal results, and no neurological disability was 
found.  The only problem found in testing was a vitamin B12 
deficiency, which causes the same symptoms that the Veteran 
is experiencing.  Therefore, the claim for service connection 
must be denied because the preponderance of the evidence is 
against a finding that the Veteran has peripheral neuropathy.  

The record also does not contain any medical opinion that the 
Veteran's numbness and tingling in his hands and feet is 
related to active duty service, to include Agent Orange 
exposure, or to any of this other service-connected 
disabilities.  On the contrary, the claims file contains a 
competent opinion specifically stating that the Veteran's 
symptoms are due to a vitamin B12 deficiency and are 
unrelated to service and to a neurological disability.

For these reasons, the claim is denied.

The Board acknowledges and considers the Veteran's assertions 
that he has peripheral neuropathy due to service.  It is true 
that the Veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation, such as 
numbness and tingling.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  
Certainly, the veteran is competent to say he has had 
numbness and tingling.  Diagnosing and relating a current 
disability etiologically to an incident of service or to 
chemical exposure, however, requires opinion evidence from 
experts with medical training, and is not subject to lay 
diagnosis.  His statements are not competent evidence of a 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection to peripheral neuropathy, 
to include as due to Agent Orange exposure, is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


